NO.
07-10-0234-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 

JULY 13, 2010
 

 
In re JOHNNY LEE REY, Relator 
 

 
Memorandum Opinion
 

 
Before QUINN, C.J., and
CAMPBELL and HANCOCK, JJ.
Pending
before the court is the petition of Johnny Lee Rey for a writ of mandamus.  Rey asks that we direct the Honorable Ana
Estevez, District Judge, 251st Judicial District, to act upon a pending motion
and to void an “Order to Withdraw Inmate Funds” (Order to Withdraw).  We deny the petition. 
            The motion in question involved
Rey’s effort to have the trial court vacate the aforementioned Order to
Withdraw.  The trial court acted upon
that motion by denying it on June 25, 2010. 
A true and correct copy of that order is attached to this opinion as
exhibit A.  Thus, the portion of Rey’s
petition asking us to direct the trial court to act upon his motion is now
moot.
To
the extent that the trial court issued the Order to Withdraw and now denied
Rey’s motion to strike or otherwise vacate it, the appropriate avenue for
relief available to him is via appeal.  Harrel v. State, 286 S.W.3d 315, 321
(Tex. 2009).  Since the Texas Supreme
Court has so held, he has an adequate remedy of law and, therefore, is not
entitled to relief via mandamus.
            The petition for writ of mandamus is
denied.
 
                                                                                    Per
Curiam